DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-13 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements filed 02/16/2022 are acknowledged by the Examiner. 

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggest a new title that includes terms such as notifying, software and/or “communication device”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of TAKATSUJI et al, US 20170318534 hereafter TAKATSUJI.

As for claim 1, Nakamura discloses:
A communication device (Nakamura, FIG. 1, [0084], A communications unit 10, 20 or 30) comprising: 
(Nakamura, [0087], A “communications section to communicate with another communications unit 20 or 30) including first software and second software (Nakamura,, [0088], Each of the communications unit can include a plurality of applications in addition to those depicted in FIG. 1); and at least one processor (Nakamura, [0087]-[0088], The communications unit including a CPU/processor), wherein the processor: 
controls the transceiver to perform a certain communication with the first software (Nakamura, FIG. 3, S102, [0103], The communications unit start APP 1); and 
causes, after the certain communication ends, the transceiver to transmit, to the another communication device, a notification for notifying the second software of the end of the certain communication (Nakamura, FIG 6. [0117]-[0118], [0160], After a line/communiations abnormality , the communications section, to transmit to another communications unit, a notification notifying the Application/APP/second software to terminate/end the communications).

Nakamura does not explicitly disclose first software and second software are both included within another communication device. 

However, TAKATSUJI discloses first software and second software are both included within another communication device (TAKATSUJI, Fig. 4, [0041], A first Application A and a second Application B within the portable terminal).

(TAKATSUJI, [0007]). 

As for claim 2, Nakamura discloses:
After a certain command communication between the communication device and the second software ends, the processor controls the transceiver to perform the certain communication with the first software (Nakamura, FIG 6. After terminating Application 2, communication/running Application 1 can resume).

As for claim 3, Nakamura discloses:
Before the certain communication starts, the processor causes the transceiver to transmit, to the second software, a notification that the certain communication is to start (Nakamura, FIG 3, S104, S106, S208, [0104], [0115], Before the “service rendered” S106/S208, transmitting to the Application 2, a request to start Application 2 S104).

As for claim 4, Nakamura discloses:
The communication device is an electronic clock (Nakamura, [0002]-[0003], It would be well-known that a mobile telephone has the capability to function as a clock).

As for claim 5, Nakamura discloses:
(Nakamura, FIG. 6, [0117], “service renderered”/communication starting with APP 1; and causes, after the certain communication ends, the transceiver to transmit, to the another communication device, the notification for notifying the second software of the end of the certain communication (Nakamura, [0029], [0030], [0039], After termination of a first application, notifying another independent application of the termination of the other independent application), so as to notify the second software that communication with the second software is allowed (Nakamura, [0024], [0029], [0035], [0039], Notifying any independent APP that it is allowed to start).

As for claim 6, Nakamura discloses:
A communication device, comprising: 
at least one processor (Nakamura, [0087]-[0088], The communications unit including a CPU/processor) configured to perform control with first software and second software; and a transceiver configured to communicate with another communication device (Nakamura, [0087], A “communications section to communicate with another communications unit 20 or 30), wherein the second software: 
controls the transceiver not to transmit information from the second software to the another communication device, while the first software is causing the transceiver to perform a certain communication with the another communication device (Nakamura, [0010], [0120]-[0122] control releasing/not transmitting with another application while the other application continues to use the hardware resources to perform communications); and  
(Nakamura, FIG 6. [0117]-[0118], [0160], After a line/communication abnormality, the communications section, to transmit to another communications unit, a notification notifying the Application/APP/second software to terminate/end the communication).

Nakamura does not explicitly disclose first software and second software are both included within another communication device. 

However, TAKATSUJI discloses first software and second software are both included within another communication device (TAKATSUJI, Fig. 4, [0041], A first Application A and a second Application B within the portable terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with first software and second software are both included within another communication device to reduce battery consumption (TAKATSUJI, [0007]).

As for claim 7, Nakamura discloses:
In a case where a certain command communication between the another communication device and the second software has ended, the second software (Nakamura, [0026], [0124], [0126]-[0129], The termination notification to derivative applications preventing the derivative/second application from starting/transmitting).

As for claim 8, Nakamura discloses:
In a case where the transceiver has received, from the another communication device, a notification that the certain communication is to start, the second software determines that the certain communication is to start (Nakamura, FIG 3, S104, S106, S208, [0104], [0115], Before the “service rendered” S106/S208, transmitting to the Application 2, a request to start Application 2 S104), and controls the transceiver not to transmit information from the second software to the another communication device (Nakamura, [0026], [0124], [0126], [0129], Controls/prevents the derivative/second application from starting/transmitting).

As for claim 9, Nakamura does not explicitly disclose:
A display, wherein while the first software is causing the transceiver perform the certain communication with the another communication device, the second software causes the display to display that the second software is on standby.

However, TAKATSUJI discloses display, wherein while the first software is causing the transceiver perform the certain communication with the another communication device, the second software causes the display to display that the (TAKATSUJI, [0003], [0004], [0012], [0014], [0016], [0018], [0031], [0033], [0035], [0042], The display of the device displaying the various cooperative applications and which application is in the background/standby).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with display, wherein while the first software is causing the transceiver perform the certain communication with the another communication device, the second software causes the display to display that the second software is on standby to reduce battery consumption (TAKATSUJI, [0007]).

As for claim 10, Nakamura discloses:
The second software causes, via the first software, the transceiver to communicate with the another communication device (Nakamura, [0087], A “communications section to communicate with another communications unit 20 or 30).

As for claim 11, Nakamura discloses:
The second software is an application program Nakamura, [0088], Each of the communications unit can include a plurality of applications in addition to those depicted in FIG. 1). Nakamura does not explicitly disclose the first software is an operating system (OS). However, TAKATSUJI discloses the first software is an operating system (OS) (TAKATSUJI, [0034], The operating of the portable terminal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed (TAKATSUJI, [0007]).

As for claim 12, Nakamura discloses:
The certain communication is communication for the communication device to search for a service available on the first software (Nakamura, [0107], Search for service profile that satisfies the desire communication with Application 1).

As for claim 13, Nakamura discloses:
A communication method by a communication device including: 
a transceiver configured to communicate with another communication device (Nakamura, [0087], A “communications section to communicate with another communications unit 20 or 30) including first software and second software; and at least one processor (Nakamura, [0087]-[0088], The communications unit including a CPU/processor), the method comprising: 
controlling, by the at least one processor (Nakamura, [0087]-[0088], The communications unit including a CPU/processor), the transceiver to perform a certain communication with the first software (Nakamura, FIG. 3, S102, [0103], The communications unit start APP 1); and 
causing, by the at least one processor, after the certain communication ends, the transceiver to transmit, to the another communication device, a notification for notifying the second software of the end of the certain communication (Nakamura, FIG 6. [0117]-[0118], [0160], After a line/communication abnormality, the communications section, to transmit to another communications unit, a notification notifying the Application/APP/second software to terminate/end the communication).

Nakamura does not explicitly disclose first software and second software are both included within another communication device. 

However, TAKATSUJI discloses first software and second software are both included within another communication device (TAKATSUJI, Fig. 4, [0041], A first Application A and a second Application B within the portable terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with first software and second software are both included within another communication device to reduce battery consumption (TAKATSUJI, [0007]).

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Komine et al, US 7,281,027 claim 1 discloses a first service application, a second service application and a server application, the first service application manages first network information included in fault information about a fault occurring within the network, and the second service application for managing second .

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner




/JENEE HOLLAND/           Primary Examiner, Art Unit 2469